Citation Nr: 1700251	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

3.  Entitlement to separate compensable ratings for erectile dysfunction and diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to February 1967.  He served in the Republic of Vietnam from March 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in August 2014.

The issues of entitlement to service connection for peripheral neuropathy of the upper extremities and to an increased rating for type II diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  38 C.F.R. § 19.9(b) (2015).  The Board notes, however, that VA records show these matters have been referred to the RO for appropriate action.

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.







FINDINGS OF FACT

1.  The evidence demonstrates no deformity to the Veteran's penis.

2.  The persuasive evidence of record demonstrates no visual impairment or associated incapacitating episode due to diabetic retinopathy during the course of this appeal.


CONCLUSION OF LAW

The criteria for separate compensable ratings for erectile dysfunction and diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.79, 4.115b Diagnostic Codes 6006, 6066, 7522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See VA correspondence dated in May 2009 and July 2009.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is found to be sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

VA regulations provide that compensable complications of the diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).  A compensable rating for erectile dysfunction requires both penis deformity and loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).  

For retinopathy the applicable general rating formula provides an evaluation on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  A 10 percent rating is assigned with incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2015).  A 10 percent rating for impairment of central visual acuity is assigned when vision in one eye is 20/50 (6/15) and in the other eye is 20/40 (6/12).  38 C.F.R. § 4.79, Diagnostic Code 6066 (2015).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

The Veteran states that he has sexual dysfunction that was possibly due to his circumcision during service, to medication taken for diabetes mellitus, or to a mental disorder.  

The pertinent evidence of record includes service treatment records noting the Veteran underwent a voluntary circumcision in July 1966.  His February 1967 separation examination revealed a normal clinical evaluation of the genitourinary system.  VA treatment records dated in December 1976 noted the Veteran complained of pain to the penis, but that the examiner found no residuals of the circumcision.  Subsequent report noted he underwent a vasectomy in 1983.  On VA examination in November 2014 the Veteran report he was unable to obtain an erection, including with medication, and that he had shrinkage to point of almost total involution.  The examiner found that he had a retracted or even small penis, but that there was no kind of apparent deformity.  It was noted that while his erectile dysfunction was likely a result of his diabetes mellitus, upon examination he did not have a deformity of his penis.

A September 2005 VA examination report which found that vision loss (cataracts) was not caused by or a result of diabetes.  It was noted the Veteran had no retinopathy and, therefore, did not have any vision loss due to retinopathy.  His mild bilateral cataracts caused minimal vision loss and were more than likely age related.  A May 2009 VA diabetes mellitus examination revealed a cataract to the right eye with a normal funduscopic examination, normal reaction or pupils to light and accommodation, normal visual acuity, and normal visual fields.  The examiner specifically found the right eye cataract was due to the aging process and was not related to diabetes.  

The Board notes that VA treatment records dated in July 2009 included diagnoses of nonproliferative diabetic retinopathy provided by C.T.H., OD, an optometrist.  However, subsequent reports from the same examiner dated from 2010 through 2014 indicate no retinopathy.  The October 2014 VA findings from an ophthalmologist based upon a review of the entire record revealed absolutely that there was no diabetic retinopathy present either then or in the past.  It was further noted that the absence of diabetic retinopathy had been confirmed by a retinal specialist in August 2009 and that there was clearly a misdiagnosis of diabetic retinopathy in July 2009 rather than the correct incidental finding of early bilateral age-related macular degeneration.  

Based upon a comprehensive review of the entire record, the Board finds the persuasive evidence demonstrates no penis deformity and no visual impairment or associated incapacitating episode due to diabetic retinopathy manifest during the course of this appeal or proximate thereto.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The October 2014 and November 2014 VA medical opinions obtained in this case are persuasive.  The November 2014 examiner found the Veteran had no deformity of his penis.  The October 2014 examiner found, in essence, that there was no evidence of retinopathy at any time.  Moreover, all of the Veteran's present eye symptoms were found to be related to his nonservice-connected age-related cataracts, bilateral dry eye syndrome, and/or bilateral age-related macular degeneration.  These opinions are shown to have been based on examination of the Veteran, review of the evidence of record, and adequate rationale.  The examiners adequately considered the evidence of record as to symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board acknowledges that the Veteran and his spouse are competent to report symptoms of sexual dysfunction and visual impairment.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  They are not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the Veteran's genitalia and his visual impairment has been provided by VA medical professionals who examined him.  The medical findings directly address these matters.  The Board accords the objective medical findings greater weight than any subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The lay opinions are outweighed by the existing medical evidence of record.  It is also significant to note that while the Veteran and his spouse have addressed the sexual dysfunction for which special monthly compensation has been awarded, they have not asserted that the Veteran has an actual physical deformity of the penis.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim for separate compensable ratings.


ORDER

Entitlement to separate compensable ratings for erectile dysfunction and diabetic retinopathy is denied.


REMAND

A review of the record reveals that additional development is required for an adequate determination as to the issues of entitlement to service connection for peripheral neuropathy of the lower extremities and to a separate compensable rating for erectile dysfunction.  The Board notes that these issues involve complex medical matters and that records indicate the November 2014 examinations were conducted by a physician assistant without indication of the examiner's experience or acquired expertise as to such matters.  The Veteran is shown to have served in Vietnam and service connection for type II diabetes mellitus has been established based upon his presumed herbicide exposure.  It is significant to note that the medical evidence includes a February 1974 private medical report of neurologic symptoms to the lower extremity in May 1973 with a diagnosis of conversion reaction and a March 1978 VA treatment report noting left leg numbness and pain that was not discogenic and was possibly related to pilonidal cyst surgery in service.  A December 2010 VA medical opinion found sensory peripheral neuropathy was not secondary to diabetes mellitus, but noted it was well known to be caused by multiple medical conditions and multiple disease entities including toxic agents.  The Board finds the available medical evidence includes conflicting opinions as to whether any present neurologic symptoms have been caused or aggravated by his diabetes mellitus.  

The Board further notes that the August 2014 remand order included instructions for an examiner to address the April 2010 and August 2011 private medical opinions of record.  The provided November 2014 examination reports do not indicate these matters were adequately considered.  A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to this matter is required prior to appellate review.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds a VA medical examination is required.  See also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for a VA examination, by an appropriate medical specialist, for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has peripheral neuropathy of the right or left lower extremities that:

a. had its onset in service, 
b. is etiologically related to his active service, to include as a result of herbicide exposure or pilonidal cyst surgery, 
c. was caused by his service-connected type II diabetes mellitus, or
d. was permanently aggravated by his service-connected type II diabetes mellitus.  

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's credible report of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


